TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00320-CR



                                         In re Joe Garcia


                               Dennis Mitchell Alford, Appellant

                                                 v.

                                   The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
       NO. CR2011-284, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING



                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to Dennis Mitchell Alford’s appeal from a

judgment of conviction for possession of a firearm by a felon. The subject of this proceeding is

Joe Garcia, appellant’s counsel.

               Appellant’s brief was originally due July 5, 2012. After appellant’s court-appointed

attorney, Joe Garcia, failed to respond to this Court’s notice that the brief was overdue, we abated

the appeal on September 20, 2012, with instructions to the trial court to hold a hearing to determine

whether appellant desires to prosecute this appeal and, if so, whether appointed counsel has

abandoned the appeal. See Tex. R. App. P. 38.8(b)(2) (providing that if counsel for criminal
appellant fails to file brief, appellate court should order trial court to conduct hearing on whether

appellant wishes to prosecute appeal, is indigent, or has abandoned appeal).

               Following the hearing, the trial court forwarded its findings and recommendations

to this Court, recommending that counsel be granted an extension until October 31, 2012, to file

either a brief or motion to dismiss the appeal. This Court granted an extension and notified Garcia

that this Court expected appellant’s brief or a motion to dismiss the appeal to be filed on or before

November 9, 2012. No brief or motion to dismiss was filed. Further, Garcia again failed to respond

to this Court’s subsequent notice that the brief was overdue.

               On December 21, 2012, this Court ordered counsel to tender a brief on appellant’s

behalf or a motion to dismiss no later than January 11, 2013. To date, counsel has failed to file a

brief or motion to dismiss as ordered, nor has counsel communicated with this Court.

               Therefore, it is hereby ordered that the said Joe Garcia shall appear in person before

this Court on February 27, 2013, at 9:00 a.m., in the courtroom of this Court, located in the

Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and

there to show cause why he should not be held in contempt and sanctions imposed for his failure to

obey the December 21, 2012, order of this Court.

               It is so ordered on this the 6th day of February, 2013.



Before Chief Justice Jones, Justices Goodwin and Field

Do Not Publish




                                                 2